DETAILED ACTION

1.  Applicant's amendment, filed 03/08/2021, is acknowledged. 

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with James H. Velema on March 12, 2021.

In the Claims:

4.  In claim 27 and 33, line 3, the phrase --set of -has been inserted after “VH and VL domains comprise the”.  

5.  In claim 39, the phrase --set of -has been inserted after “VHH domain comprising the”.  

6.  In claim 42, the phrase “represented by” has been replaced with   -- as set forth in --  .


REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

The Examiner’s Amendment set forth supra, in conjunction with Applicant’s amendment filed 03/08/2021, has obviated the previous rejections of record.

8.  Claims 4, 11, 17 and 24-44 are allowable.

 
9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 12, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644